MOUNTAIN PROVINCE DIAMONDS INC.MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2009 The following management’s discussion and analysis (“MD&A”) of the operating results and financial position of Mountain Province Diamonds Inc. (“the Company” or “Mountain Province” or “MPV”) is prepared as at November 16, 2009, and should be read in conjunction with the interim unaudited consolidated financial statements and the notes thereto for the three and six months ended September 30, 2009 as well as the audited consolidated financial statements and the notes thereto of the Company for the year ended March 31, 2009. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles and all amounts are expressed in Canadian dollars. This MD&A may contain “forward-looking statements” which reflect the Company’s current expectations regarding the future results of operations, performance and achievements of the Issuer, including potential business or mineral property acquisitions and negotiations and closing of future financings.The Company has tried, wherever possible, to identify these forward-looking statements by, among other things, using words such as “anticipate”, “believe”, “estimate”, “expect” and similar expressions.The statements reflect the current beliefs of the management of the Company, and are based on currently available information.Accordingly, these statements are subject to known and unknown risks, uncertainties and other factors, which could cause the actual results, performance, or achievements of the Company to differ materially from those expressed in, or implied by, these statements. The Company undertakes no obligation to publicly update or review the forward-looking statements whether as a result of new information, future events or otherwise. Historical results of operations and trends that may be inferred from the following discussions and analysis may not necessarily indicate future results from operations. For additional information, reference is made to the Company’s press releases and Annual Information Form on Form 20-F filed on SEDAR at www.sedar.com and on the Company’s website at www.mountainprovince.com. Except where specifically indicated otherwise, technical information included in this MD&A regarding the Company’s mineral projects has been reviewed by Carl Verley, a Director of the Company and a Qualified Person as defined by National Instrument 43-101 - Standards of Disclosure for Mineral Properties (“NI 43-101”). OVERALL PERFORMANCE Mountain Province Diamonds Inc. is a Canadian resource company in the process of permitting and developing a diamond deposit (the “Gahcho Kué Project” or the “Project”) located in the Northwest Territories (“NWT”) of Canada.The Company’s primary asset is its 49% interest in the Gahcho Kué Project.The Company entered into a letter of agreement with De Beers Canada Exploration Inc. (“De Beers Canada”) in 1997, subsequently continued under and pursuant to an agreement concluded in 2002, in which De Beers Canada had agreed to carry all costs incurred by the Project. Page 1 of 16 Under the agreement with De Beers Canada in effect at June 30, 2009, the Company was not responsible for funding the Project, and De Beers Canada had no recourse to the Company for repayment of funds until, and unless, the Project was built, in production, and generating net cash flows. On July 3, 2009, the Company entered into a revised and restated joint venture agreement (the “2009 Agreement”) with De Beers Canada (jointly, the “Participants”) with respect to the Gahcho Kué Project that replaces the previous agreement (the “2002 Agreement”) entered into by the Participants.Under the 2009 Agreement: 1. The Participants’ continuing interests in the Gahcho Kué Project will be Mountain Province 49% and De Beers Canada 51%, with Mountain Province’s interest no longer subject to the dilution provisions in the 2002 Agreement except for normal dilution provisions which are applicable to both Participants; 2. Each Participant will market their own proportionate share of diamond production in accordance with their participating interest; 3. Each Participant will contribute their proportionate share to the future project development costs; 4. Material strategic and operating decisions will be made by consensus of the Participants as long as each Participant has a participating interest of 40% or more; 5. The Participants have agreed that the sunk historic costs to the period ending on December 31, 2008 are reduced and limited to $120 million; 6. Mountain Province will repay De Beers Canada $59 million (representing 49% of an agreed sum of $120 million) in settlement of the Company’s share of the agreed historic sunk costs on the following schedule: • $200,000 on execution of the 2009 Agreement (Mountain Province’s contribution to the 2009 Joint Venture expenses to date of execution of the 2009 Agreement) (paid August 2009); • Up to $5.1 million in respect of De Beers Canada’s share of the costs of a feasibility study which was commissioned in August 2009 ($306,573 paid or accrued on behalf of De Beers Canada to September 30, 2009); • $10 million upon the earlier of the completion of a feasibility study with a 15% IRR and/or a decision to build; • $10 million following the issuance of the construction and operating permits; • $10 million following the commencement of commercial production; and • The balance within 18 months following commencement of commercial production; Mountain Province has agreed that the Company’s marketing rights under the 2009 Agreement may be diluted if the Company defaults on certain of the repayments described above if and when such payments become due. The 2009 Agreement’s provision for consensus decision-making for material strategic and operating decisions provides the Company with joint control for the Gahcho Kué Project with De Beers Canada, and the Company now accounts for the Project as a Joint Venture.Accordingly, the Company has determined its proportionate share (49%) of the assets, liabilities, revenues and expenses of the joint venture, and recorded them in the consolidated interim financial statements effective July 4, 2009. Execution of the 2009 Agreement ended the strategic review announced by Mountain Province on June 4, 2008. During the strategic review, Mountain Province explored a number of value-enhancing alternatives and concluded that the interests of Mountain Province shareholders were best served by entering into the 2009 Agreement. Page 2 of 16 The Company, in conjunction with De Beers Canada, is conducting a definitive feasibility study on the Gahcho Kué Project, but has not yet determined whether these properties contain mineral reserves that are economically recoverable. The underlying value and recoverability of the amounts shown for mineral properties and deferred exploration costs is dependent upon the ability of the Gahcho Kué Project to complete the successful design, permitting, construction of the Gahcho Kué Project and future profitable production. Failure to achieve the above will require the Company to write-off costs capitalized to date. Gahcho Kué Project The Gahcho Kué Project is located within the District of MacKenzie in the Northwest Territories.The Project covers approximately 10,353 acres, and encompasses four mining leases (numbered 4341, 4199, 4200, and 4201) held in trust for the Project owners by the Operator, De Beers Canada.The Project hosts four primary kimberlite bodies - Hearne, Tuzo, Tesla and 5034 which is further delineated into 5034 North, South, Centre, East and West.The four kimberlite bodies are within two kilometres of each other. Project Technical Study An in-depth technical study of the Hearne, Tuzo, and 5034 kimberlite bodies was undertaken by the Gahcho Kué Project in 2003 with the final results of the study presented to the Company in June 2005.Based on the results of the 2005 study, the Project was advanced to permitting and advanced exploration stages.Applications for construction and operating permits were submitted in November 2005. A review of the 2005 technical study was initiated during the second half of 2006 with a view to reducing the projected capital and operating costs. Work on the updated technical study review continued through 2007 and 2008. On December 16, 2008, it was reported that the Gahcho Kué Project received a proposal from an independent engineering firm to produce a NI 43-101 definitive feasibility study for the Gahcho Kué Project. On September 1, 2009, the Company announced that the Gahcho Kué Joint Venture had appointed JDS Energy and Mining Inc. (“JDS”), an independent engineering firm, to conduct the Gahcho Kué Feasibility Study. The selection of JDS was based on technical, project management and economic merits.The Feasibility Study, which commenced in August 2009, is expected to take approximately twelve months to complete with a budget of approximately $10 million. Advanced Exploration On December 16, 2008, the Company announced that following completion of the 2008 Tuzo bulk sampling program, resource drilling at the Gahcho Kué Project had concluded, that attention would turn to completion of updated geology and resource models, and that the Gahcho Kué Project had retained AMEC Americas Limited (“AMEC”) to produce a NI 43-101 Technical Report updating the Gahcho Kué geology and resource models (see “Updated Resource Estimate - April 2009” below). Independent Diamond Valuation On November 17, 2008, the Company announced the results of an independent diamond valuation for the Gahcho Kué Project which was undertaken by WWW International Diamond Consultants Ltd. (“WWW”) at the London offices of the Diamond Trading Company on September 22 and 23, 2008.Subsequent to the valuation, WWW revised its Price Book and all diamond values presented below are based on the WWW Price Book as at October 13, 2008. Page 3 of 16 Table 1 below reflects the actual price per carat for the parcel of 8,195.17 carats of diamonds recovered from the Gahcho Kué Project. Table 1 Actual Price (US$/carat) Kimberlite Carats US$/carat Dollars Tuzo Hearne 62 Total Table 2 below presents models of the average price per carat (US$/carat) for each kimberlite lithology. The modeled price per carat is determined using statistical methods to estimate the average value of diamonds that will be recovered from potential future production from Gahcho Kué. Table 2 Models of Average Price (US$/carat) Kimberlite Model Price ($/carat) Minimum Price ($/carat) High Price ($/carat) 5obe 5034 Centre 5034 West Tuzo Other 88 80 Tuzo TK TK1 91 Tuzo TK 70 64 83 Hearne 73 67 86 (+1.50mm bottom cut-off) In their report to Mountain Province, WWW stated: “The Tuzo sample and the 5034 East sample both contained one high value large stone. For Tuzo there was a 25.14 carat stone valued at $17,000 per carat and 5034 East had a 9.90 carat stone valued at $15,000 per carat. It is encouraging that such high value stones were recovered in samples of this size. If they are found in the same frequency throughout the resource then the modelled APs [Average Prices] will certainly be towards the “high” values [highlighted in the right column of Table 4 above]”. Gahcho Kué Mineral Resource Estimate The resource estimate prepared by AMEC was announced by the Company on May 26, 2009 in a news release titled “Mountain Province Diamonds Announces Updated Mineral Resource Estimate for Gahcho Kué Diamond Project”.In the news release, the Company reported that the NI 43-101 compliant technical report prepared by AMEC describes an updated mineral resource estimate on the Gahcho Kué diamond project that incorporates information from geological and diamond revenue data updates completed since the previous Technical Report of 2003.The updated resource estimate is summarized as follows in Table 3: Page 4 of 16 Table 3 Gahcho Kué 2009 Mineral Resource Summary (Effective Date April 20, 2009) Pipe Resource Classification Volume(Mm3) Tonnes (Mt) Carats (Mct) Grade (cpht) Indicated Inferred Hearne Indicated Inferred Tuzo Indicated Inferred Summary Indicated Inferred Notes: 1) Mineral Resources are reported at a bottom cut-off of 1.0 mm; cpht carats per hundred tonnes 2) Mineral Resources are not Mineral Reserves and do not have demonstrated economic viability 3) Volume, tonnes, and carats are rounded to the nearest 100,000 4) Tuzo volumes and tonnes exclude 0.6 Mt of a granite raft 5) Diamond price assumptions used to assess reasonable prospects of economic extraction reflect mid-2008 price books with a 20% increase factor. The prices assumed, on a per pipe basis (in US$), equate to $113/ct for 5034, $76/ct for Hearne and $70/ct for Tuzo. The Company further announced that AMEC, in their NI 43-101 report, confirmed that the scientific and technical data on the Gahcho Kué Project is now of sufficient quality and level of detail to support a feasibility study. AMEC concluded that all of the indicated mineral resources and a significant portion of the inferred resources were shown to have reasonable prospects of economic extraction through open-pit mining.The inferred resources of the Hearne pipe material lying outside of the resource pit shell were, at least conceptually, shown to have reasonable prospects of economic extraction using underground mining methods.All the Gahcho Kué kimberlites remain open to depth. A copy of the full AMEC technical report is available on SEDAR, and on the Company’s website at www.mountainprovince.com. Permitting In November 2005, De Beers Canada, as operator of the Gahcho Kué Project, applied to the Mackenzie Valley Land and Water Board for a Land Use Permit and Water License to undertake the development of the Gahcho Kué diamond mine.On December 22, 2005, Environment Canada referred the applications to the Mackenzie Valley Environmental Impact Review Board (“MVEIRB”), which commenced an Environmental Assessment ("EA").On June 12, 2006, the MVEIRB ordered that an Environment Impact Review (“EIR”) of the applications should be conducted.The MVEIRB published draft Terms of Reference and a draft Work Plan for the Gahcho Kué Project in June 2007, and called for comments from interested parties by July 11, 2007. The EIR is designed to identify all of the key environmental issues that will be impacted by the development of the Gahcho Kué diamond mine and to facilitate participation by key stakeholders in addressing these issues. On December 17, 2007, the Company announced that the MVEIRB published the final terms of reference for the Gahcho Kué Environment Impact Statement (“EIS”) on October 5, 2007.On May 9, 2008, the Project Operator, De Beers, advised the MVEIRB that the filing of the EIS would be deferred to the fall 2008. The feasibility study commissioned in August 2009 is expected to impact the final project description and the Project Operator, De Beers Canada, had previously advised the Mackenzie Valley Environmental Impact Review Board that submission of the Gahcho Kué Environmental Impact Statement will be further deferred pending the completion of an updated project description.No fixed date has been set for completion of the project description. Page 5 of 16 Other Exploration In 2005, the Gahcho Kué Project retained four leases for the development of the Gahcho Kué Project; the Company has retained five leases for future exploration; and 21 leases were transferred to GGL Diamond Corp., an unrelated third party, in exchange for a 1.5 percent royalty. The Kelvin and Faraday kimberlite bodies (located approximately 9km and 12km, respectively, from the Gahcho Kué Project) were discovered in 1999-2000.The Kelvin and Faraday bodies are small blows along a dyke system.No further evaluation of the Kelvin and Faraday kimberlites has taken place since 2004. Page 6 of 16 RESULTS OF OPERATIONS Summary of Quarterly Results 2010 Fiscal Year Second Quarter September 30, First Quarter June 30, Interest income $ $ Expenses ) ) Net (loss) before tax recovery ) ) Future income tax recovery (restated - see below) Net (loss) income after tax recovery (restated - see below) ) ) Net income (loss) per share (basic) (restated - see below) ) ) Cash flow provided by (used in) operations ) Cash and cash equivalents, end of period Assets Future income tax liabilities (restated - see below) Dividends Nil Nil 2009 Fiscal Year Fourth Quarter March 31,2009 Third Quarter December 31, Second Quarter September 30,2008 First Quarter June 30, Interest income $ Expenses ) Net (loss) before tax recovery ) Future income tax recovery (restated - note 1 below) ) Net (loss) income after tax recovery (restated - see below) Net income (loss) per share (basic) (restated - see below) Cash flow used in operations ) Cash and cash equivalents, end of period Assets Future income tax liabilities Dividends Nil Nil Nil Nil Page 7 of 16 2008 Fiscal Year Fourth Quarter March 31, Third Quarter December 31,2007 Second Quarter September 30,2007 First Quarter June 30, Interest income $ Expenses ) Gain on sale of long-term investments - - - Net (loss) income before tax recovery ) ) ) Net (loss) income after tax recovery ) ) Net loss per share (basic) ) ) Cash flow used in operations ) Cash and cash equivalents, end of period Assets Future income tax liabilities Dividends Nil Nil Nil Nil Restatement of Interim Financial Results, and Future Income Tax Recovery The Company has restated the interim financial statements for the periods starting June 30, 2008 to reflect the correct intra-period reallocation of income tax recovery/provision from the three months ended June 30, 2008, to the three months ended December 31, 2008 and for the three months ended June 30, 2009.The income tax recovery relates to a portion of previously unrecognized future income tax assets amounting to $111,405 for the three months ended June 30, 2008, $93,255 for the three months ended September 30, 2008, a provision for $30,166 for the three months ended December 31, 2008, and $86,986 for the three months ending June 30, 2009. Page 8 of 16 The effects of the restatement are summarized in the following table: June 3 months September 3 months September2008 6 months December 3 months December2008 9 months June 3 months Income Statement Future income tax recovery - originally reported $
